DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/05/2021 and 06/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-6 and 16-20 are allowed over the prior art of record.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The pertinent prior art, as a whole, when taken alone, or in combination, cannot be reasonably construed as adequately teaching or suggesting the elements and features of the claimed invention as arranged, disposed, or provided in the manner as claimed by the Applicants. 
.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 7 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yun et al. (US Pub. No. 2020/0412022).

Regarding claim 7, Yun in figure 4F discloses an antenna module comprising: a dielectric substrate (substrate 410 with first layer area 4101) having a multilayer structure; a radiating electrode (antenna element 420) and a ground electrode (ground planes 441) disposed in the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. (US Pub. No. 2020/0412022, “Yun”).

Regarding claims 8 and 9, Yun does not explicitly disclose an antenna module comprising: 
wherein upon denoting a wavelength of the radio wave radiated from the radiating electrode as [Symbol font/0x6C] the floating electrode is provided as a polygonal shape having each side or each diagonal line of less than [Symbol font/0x6C]/4 in length; and 
wherein upon denoting a wavelength of the radio wave radiated from the radiating electrode as [Symbol font/0x6C], the floating electrode is formed as a circular shape having a diameter of less than  [Symbol font/0x6C] / 4 in length.
However, Yun in figures 4F, 13A and paragraph 179 teaches that radiating electrodes may have a quadrangular shape, but is not limited thereto. For example, the conductive patterns may have various shapes such as a circle, an oval, or a polygon with electrical lengths of λ/4 so as to improve a radiation performance of the antenna element.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yun to form the claimed invention to improve a radiation performance of the antenna elements (Yun Para. 179).

Claims 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yun et al. as applied to claims 7 and 8 above, and further in view of Chang et al. (US Pub. No. 2019/0115645, “Chang”).

Regarding claim 10, Yun does not disclose: wherein the floating electrode includes a plurality of first electrodes having a same shape and a same size, and the plurality of first electrodes are symmetrically disposed with respect to the radiating electrode upon viewing the antenna module in plan from the normal direction of the dielectric substrate. 
However, in the same field of endeavor, Chang in figure 1 teaches an antenna module wherein the floating electrode (patch 104) includes a plurality of first electrodes (one of conductive patches 108a-108b) having a same shape and a same size, and the plurality of first electrodes (108a-108b) are symmetrically disposed with respect to the radiating electrode (patch 102) upon viewing the antenna module in plan from the normal direction of the dielectric substrate  (layers 118, 120, 122, 124, 126, 128, 130, 132, 134). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the plurality of first electrodes as taught by Chang in the antenna module according to Yun to form the claimed invention so that the patch radiators when stacked, can have electrically “thin” radiator designs that are capable of scanning to very wide angles with good bandwidth. (Chang para. 17)


However, in the same field of endeavor, Chang in figure 1 teaches an antenna module wherein the floating electrode further includes a second electrode (patch 108 a or b and/or  one of 106) provided as corresponding to each of the plurality of first electrodes (108) and disposed so as to overlap with each of the first electrodes in the normal direction.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the plurality of electrodes as taught by Chang in the antenna module according to Yun to form the claimed invention so that the patch radiators when stacked, can have electrically “thin” radiator designs that are capable of scanning to very wide angles with good bandwidth. (Chang para. 17)

Regarding claim 12, Yun does not disclose: wherein each of the plurality of first electrodes is connected to the second electrode provided as corresponding to each of the plurality of first electrodes by a plurality of vias.
However, in the same field of endeavor, Chang in figure 1 teaches an antenna module wherein each of the plurality of first electrodes (108a) is connected to the second electrode (108b) provided as corresponding to each of the plurality of first electrodes by a plurality of vias (140).


Regarding claim 13, Yun in view of Chang (figure 1) teaches an antenna module wherein each of the plurality of first electrodes (108a) has a same shape and a same size as a shape and a size of the second electrode (108b) provided corresponding thereto.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the plurality of electrodes as taught by Chang in the antenna module according to Yun to form the claimed invention so that the patch radiators when stacked, can have electrically “thin” radiator designs that are capable of scanning to very wide angles with good bandwidth. (Chang para. 17)

Regarding claim 14, Yun and Chang do not explicitly disclose an antenna module wherein each of the plurality of first electrodes has a shape different from a shape of the second electrode that is provided as corresponding to each of the plurality of first electrodes.
However, Yun teaches that radiating electrodes may have a quadrangular shape, but is not limited thereto. For example, the conductive patterns may have various shapes such as a 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to employ the teachings of Yun in combination with Chang to form the claimed invention to improve a radiation performance of the antenna elements (Yun Para. 179).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO I MAGALLANES whose telephone number is (571)272-5960. The examiner can normally be reached M-F 0900 - 1800 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on (571) 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/RICARDO I MAGALLANES/Primary Examiner, Art Unit 2845